Citation Nr: 1619664	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder, evaluated as 50 percent disabling from January 27, 2005, to September 8, 2009, and as 70 percent disabling from September 9, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement indicating that he desired to withdraw his appeal for a higher initial rating for service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial rating higher than 50 percent disabling from January 27, 2005, to September 8, 2009, and as 70 percent disabling from September 9, 2009, for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In April 2016, the Veteran's representative submitted a written statement stating that the Veteran desired to withdraw the remaining issue on appeal, which is for a higher initial rating for service-connected PTSD.  The Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim for an increased rating for the service-connected PTSD.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


